Hammer, J.
This application for a mandamus order is denied. It seems that the spectific provisions of law requiring the Domestic Relations Court or its clerk to transmit to the commissioner of health notice of determination of parentage have to do with proceedings where the determination of parentage is favorable to the child, as, for example, where an order of filiation is made. (Dom. Rel. Law, § 127.) It does not appear that an adverse finding of non-parentage incidental to a proceeding to compel support is a determination coming within the purview of section 254 of the Judiciary-Law. If the foregoing is correct, neither the court nor its clerk was required by law to furnish the certificate or to transmit the notice, and they may not be required to do so by mandamus.